Citation Nr: 1603478	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1988 to September 1988, and on active duty from September 1990 to May 1991-including in Southwest Asia from September 20, 1990 to April 20, 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the file.


FINDING OF FACT

Right ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his March 2012 claim that he experienced acoustic trauma from driving 21/2- and 5-ton military trucks in service, which damaged his hearing.

Additionally, at his November 2015 Board videoconference hearing, the Veteran testified that he was a truck driver in service when he started having problems with his hearing.  See transcript, pp. 6, 8.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The May 2012 VA examination demonstrates that the Veteran has right ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Although the May 2012 VA examiner concluded that it was less likely than not that the Veteran's right ear hearing loss is related to service, the reasoning within his opinion is essentially unpersuasive because he provided a positive opinion as to left ear hearing loss, the Veteran was exposed to the same acoustic trauma in service in both ears, and the Veteran has competently and credibly testified that his right ear hearing loss also began in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the statements, facial plausibility, and the Veteran's demeanor when testifying at a hearing); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right ear hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for right ear hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


